ON MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant, in his motion for rehearing, reiterates the same legal propositions which he urged in the original submission for a reversal of the judgment. These have all been fully discussed by us in our original opinion. However, we have again reviewed the alleged errors with much care but see no reason for receding from our original position.
Appellant vigorously asserts that we erred in disposing of his Bill of Exception No. 1 in which he complains of the description of the wounds as related by the sheriff. The sheriff merely described the location of the wounds on the body of the deceased and the length and depth thereof. This he could do inasmuch as he had observed them. He certainly could tell whether the woulds were deep or shallow. He did not undertake to testify as to the relative position of the combatants from the location of the wounds. Consequently, the facts of this case do not bring it within the rule announced by this court in the case- of Pearson v. State, 120 S. W. 1004, and Maroney v. State, 29 S. W. (2d) 772.
We do not deem it necessary to again discuss' the other claimed errors, as it would serve no useful purpose. They were, in our opinion, correctly disposed of in the original opinion.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.